DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
No claim amendments have been made in the Reply filed February 2, 2022. Claims 68-80 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 72-80 stand as being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reasons of record in the previous Office action.
In Remarks filed February 2, 2022, Applicant traverses the rejection on the ground the following grounds.  Applicant states (pg. 3, last two paragraphs): 
“Applicants stress that, as claimed, the step of contacting cultured skin fibroblast cells with a PKC epsilon activator is not an element of invention. Rather, the invention simply requires that these cells have somehow been contacted with the activator. The claims' breadth in this regard permits (but does not require) a party practicing this invention to perform the contacting step. The claims' breadth also permits a party - other than the one practicing this invention - to perform the contacting step. That is, the claimed invention has these two alternative embodiments regarding how the PKC epsilon activator-contacted cells come into being. However, this claim breadth - i.e., the inclusion of these two embodiments - in no way creates ambiguity as to the claims' scope. 
Applicants also stress that knowing "what material or structural limitation" the PKC epsilon activator-contacted cells possess is not required in order to avoid ambiguity. For example, assume a claim to a method for treating a patient afflicted with disease X by administering compound Y. Knowing how the afflicted patient differs materially or structurally from an un-afflicted patient, or how the treated patient differs materially or structurally from an un-treated patient, would not be required in order to particularly point out and distinctly claim the invention. Analogously here, Applicants need not amend the claims to actually recite the material or structural features of the PKC epsilon activator-contacted cells to particularly point out and distinctly claim the invention. The fact that these cells have been contacted with a PKC epsilon activator is enough.”

These are essentially the same arguments previously presented and are not persuasive to overcome the rejection of record.  It is unclear what is required for infringement of the instant claims.  The independent claim (claim 68) is directed to diagnosing comprising steps of determining and comparing.  The claim recites, “determining in vitro the PKC epsilon protein level in cultured skin fibroblast cells from the subject” which implies the steps of obtaining skin fibroblast cells and measuring PKC epsilon protein levels, however, no positively stated active steps are recited.  Similarly, “comparing the determination of step (a) with the PKC epsilon protein level in cultured skin fibroblast cells from a human control subject selected from the group consisting of an age-matched control and a non-AD dementia patient” implies method steps of culturing fibroblast from reference populations and measuring PKC epsilon and comparing the determination of step (a) with the PKC epsilon protein level in, optionally comparing with PKC epsilon levels “in cultured skin fibroblast cells from the subject that have been contacted with a PKC epsilon activator” (claim 72), yet there are no active method steps.  Without active method steps, these claims alternatively read upon merely observing/reading relative PKC epsilon levels on a medical chart, which is confirmed by Applicant’s statements that the invention “permits (but does not require)” culturing and contacting steps.  
The examiner maintains, for reasons previously presented, the metes and bounds of the invention are not clear and precise, and the rejection is maintained for reasons of record. 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 68-80 stand as rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception(s) without significantly more. 
In Remarks (Id), Applicant argues: “these cells are cultured and thus are the product of human intervention. This feature distinguishes these cells from their uncultured counterparts.  For at least this reason … the present claims provide more than methods for simply ‘diagnosing, comparing and determining’” (pg. 4).  
This is not persuasive.  The claims recite at least one judicial exception that is an enumerated abstract idea mental process set forth in the PEG 2019: diagnosing, comparing and determining. Additionally, the claims recite the natural phenomenon judicial exception “wherein the subject has Alzheimer's disease if the PKC epsilon protein level determined …is lower than that in cultured skin fibroblast cells from the control subject”, and their ability to be enhanced by PKC activators while control cells demonstrate no enhancement (“wherein the subject has Alzheimer's disease if the PKC epsilon protein level in cultured skin fibroblast cells from the subject that have been contacted with a PKC epsilon activator is greater than that determined [from the subject]”).  Further analysis need only be applied to one judicial exception.
Applicant seems to be traversing only the natural phenomenon judicial exception based on human intervention.  There are no active steps that expressly require culturing cells, nor has Applicant presented any evidence to support the finding that the cultured cells have distinguishing features over their uncultured counterparts.  
Analysis of patentability requires determining whether the steps/elements recited in addition to the judicial exception(s), alone or in combination, integrate the judicial exception into a practical application and/or amount to significantly more than the judicial exception(s) themselves.  
In the instant case, there are no additional steps/elements.  Culturing is not a required step, only an implicit step.  “Determining”, as claimed, can be performed by merely reading the PKC epsilon protein level in cultured skin fibroblasts from, for example, a medical test/chart. 
Since there are no additional elements/steps, then there is no integration of the judicial exception(s) into any practical application. Rather, the claims merely append a field of use (Alzheimer’s diagnosis) to the judicial exceptions.  
Further, the examiner has provided ample evidence that there is nothing within the claimed invention that amounts to significantly more than the exception (Step 2B expressly supported by at least one of the four options specified in Section III.A. of the Berkheimer Memorandum).  The specification itself establishes that all methods for determining PKC epsilon (PKCɛ) levels in skin fibroblasts were known in the art prior to filing (see paragraphs [0093] and [0094]).  The examiner has provided evidence that lowered PKC epsilon levels had been observed in cells from AD patients and it was known that “reduced PKCɛ activity may contribute to the development of Alzheimer's disease” (Abstract, Yeon et al., Biochem Biophys Res Comm., 280:782-787, 200; de Barry et al., Protein kinase C as a peripheral biomarker for Alzheimer’s disease, Exp. Gerontology, 45(1):64-69, January 2010, all made of record).  All of the PKC isozymes, including epsilon, had been observed to be lowered in AD fibroblasts relative to controls (Govoni et al., Cytosol protein kinase C downregulation in fibroblasts from Alzheimer’s disease patients, Neurology, 43:2581-2586, 1993 art of record).   Thus, the additional steps/elements within the claims were well-understood, routine, conventional activities in the relevant field prior to the filing date of the application.  
Lastly, and most significantly, the claims read upon the null alternative; that is, the method wherein there is no difference that leads to diagnosis.  In this way, and because determining is recited at a high level of generality, the claims carry a substantial risk of preempting all methods of determining the in vitro PKC epsilon protein levels in skin fibroblast cells from any subject.  In Sequenom, the Court said: “Because generally one must be able to find a natural phenomenon to use it and apply it, claims covering the only commercially viable way of detecting that phenomenon do carry a substantial risk of preempting all practical uses of it.”  Such is the case here, where the broadest claims are stated at a high level of generality so as to encompass all means for determining and comparing.
For all these reasons, the rejection of Claims 68-80 stand as rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 68-71 and 76-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over the combined teachings of US Patent 6107050 issued August 22, 2000; taken with de Barry et al., 2009 (cited on the European Search Report of the national stage and in previous actions).  
In Remarks, Applicants argues the Alkon reference teaches away from the claimed invention because Alkon diagnoses Alzheimer’s disease based on quantifying PKC gamma protein levels, and only measures epsilon twice and observes no changes for the other PKC isoenzymes.  
This is not persuasive because the reference determines the level of PKC isoenzymes PKC alpha, PKC beta, PKC gamma, PKC delta, PKC epsilon (PKCƐ) and PKC zeta in Alzheimer’s disease (AD) in vitro fibroblasts and age-matched control fibroblasts (AC); then states “no changes were observed” for beta, delta and epsilon relative to the levels measured in control fibroblasts. In this way the prior art teaches “(a) determining in vitro the PKC epsilon protein level in cultured skin fibroblast cells from the subject; and (b) comparing the determination of step (a) with the PKC epsilon protein level in cultured skin fibroblast cells from a human control subject selected from the group consisting of an age-matched control and a non-AD dementia patient” required by instant claim 68. The method discloses Western blot and ELISA methodology, as recited by instant claims 69-71. That the method does not determine a diagnosis is moot because the claims encompass the scenario wherein PKC epsilon in AD patients is not lower than in AC cells.  
The method of the reference further utilizes contacting AD and AC fibroblasts with amyloid beta peptides 1-28, 25-35, or 1-42 of instant claim 77. Alkon et al. observe no significant difference in PKC epsilon levels, thus teaching “the PKC epsilon protein level in cultured skin fibroblast cells from the subject that have been contacted with an Aβ peptide is not significantly different than that determined in [the AD fibroblasts]”, which is the method of instant claim 76 in every aspect except the judicial exception abstract concept of “diagnosing”.  Thus, the reference teaches the methods of instant claims 76-80. Since “diagnosing” is a judicial exception abstract idea, then it cannot be the element that distinguishes the method of the claims  over the methods of the reference.
Therefore, Applicant’s arguments that the teachings of Alkon would have dissuaded one from practicing the invention away are not persuasive because the prior art actually teaches the methods/elements of the instant claims minus the abstract idea judicial exception(s).
Applicant further argues the de Barry reference does not remedy the purported deficiency because the examiner has not shown how neuroblastoma cell findings of the Lanni reference (cited in deBarry, but not relied upon as the basis of a rejection) is relevant to the teachings of  Alkon.
As previously stated MPEP §2121.01II states that a reference serves as prior art for all that it teaches.   De Barry et al. teach PKC processing of APP was “shown defective in sporadic AD fibroblasts” (pg. 65, first full paragraph at bullet 3).  The de Barry reference at page 65, fifth paragraph under bullet 3, teaches amyloid beta (Aβ) peptides inactivate PKC because Aβ contains a putative PKC pseudosubstrate site that mediates a direct PKC-Aβ protein-protein interaction. The reference goes on to teach that it was known that Aβ degrades PKC isoforms in fibroblasts and Aβ also inactivates intracellular PKC in B103 cells.  Additionally, de Barry state that amyloid beta inhibits PKC activity in a liposome system – in other word, with the proteins present in a liposome, which is a model that eliminates cell type.  Thus, de Barry is presenting a unified theory by which amyloid beta peptides inactivate PKC isozymes, based upon protein molecular structure and site-specific protein-protein interaction.
In this way, the de Barry teaching does not detract or teach away from the teachings of Alkon.  
The examiner maintains the position that, given the teachings in the de Barry prior art, a person could test the effect of amyloid beta 1-42 in fibroblasts, as taught by Alkon, which looked at all PKC isoforms, including PKC epsilon.  Such simple introduction of an element – amyloid beta,  that was known in the art to directly interact with PKC via a pseudosubstrate site – into a known method would be well-within the technical expertise of a person having ordinary skill in the art.  Motivation to combine the teachings is explicit within the de Barry reference wherein it teaches Aβ1-42 acts as a PKC modulator not only in fibroblasts but in other cells and liposome systems. One having ordinary skill could expect a reasonable expectation that the combined methods would result in determining in vitro the PKC epsilon protein level in skin fibroblast cell from a subject since Alkon teaches methods for determining PKC epsilon levels; and determining the level to levels with and without amyloid beta peptides, with a reasonable expectation of success.  
No need for undue further experimentation is required for combining elements according to known methods. 
For all of these reasons the rejection of Claims 68-71 and 76-80 is maintained.
  



Claims 72-75 stand as rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over the combined teachings of US Patent 6107050 issued August 22, 2000, taken with Etcheberrigaray et al. 2004 (cited previously) and Yeon et al., 2001 (cited on the International Search Report of the parent application), for reasons of record.
In Remarks, Applicant traversed this rejection on the following grounds based upon Alkon as stated above (“Alkon teaches way from the claimed invention”; Remarks pg. 6, third paragraph from bottom) and neither Ethcheberrigaray nor Yeon remedy this issue.
	 This is not persuasive for the following reasons.  Alkon et al. culture fibroblasts from AD and AC subjects and determine the levels of all of the following PKC isoenzymes: PKC alpha, PKC beta, PKC gamma, PKC delta, and PKC epsilon (PKCƐ). The inventors state: states “no changes were observed” for measured beta, delta and epsilon levels between AD and AC fibroblasts.  Therefore, the reference teaches the determining and comparing limitations of instant claim 68 and the methodology of depending claims 69 and 70.  
Applicant’s arguments that the reference teaches away from the conclusion of diagnosis is not persuasive because the claim encompasses situations where PKC epsilon levels are not lower that control levels.  Furthermore, “diagnosing” is an judicial exception and one of the enumerated abstract ideas/concepts listed in the PEG 2019. Since diagnosing, in itself, is not patent eligible subject matter, then it cannot be what distinguishes the method of the prior art over the invention claimed.
The method of Alkon further utilizes contacting AD and AC fibroblasts, in vitro, with amyloid beta peptide 1-42 and observe no significant difference in PKC epsilon levels.  Therefore the prior art teaches: “the PKC epsilon protein level in cultured skin fibroblast cells from the subject that have been contacted with an Aβ peptide is not significantly different than that determined in [the AD fibroblasts]” as claimed (claims 76 and 77).  Again, the methodology of Western blot and ELISA are expressly disclosed, thus, teaching the method of instant claims 78-80.  
The Yeon et al. reference is relied upon as evidence that PKC epsilon in particular was known to be lowered in Alzheimer’s disease cells (“These results add to a growing body of evidence that PKCƐ plays an important role in modulating APP processing, and suggest that reduced PKCƐ activity may contribute to the development of Alzheimer’s disease” (Abstract)).  
Etcheberrigaray teaches fibroblasts from AD patients demonstrate the same decreased PKC as seen in AD brain cells. The methods utilize PKC activators (bryostatin) to enhance secretion of secreted Amyloid precursor protein (sAPP) in these cells and show no significant effect on control cells (Results first paragraph, Fig. 1, Discussion  first paragraph).  The reference states, “It has already been established that [PKC alpha] and [PKC epsilon] play a role in APP processing” (pg. 11145, sentence bridging columns). The method of Etcheberrigaray is the same method step as part (b) of instant claim 72, and teaches the PKC levels are greater in AD cells upon contact with the activator.  
The examiner maintains the position that combining elements taught by the individual prior art references: Alkon teaches determining all PKC isozymes (including epsilon) and Yeon and Etcheberrigaray reference provide motivation for focusing on PKC epsilon; and not only the PKC inhibitor of amyloid beta peptide, as taught by Alkon, but using PKC activators, as taught by Etcheberrigaray, in the methods of Alkon.  Since the methodology was described in full within the Alkon reference, substituting known elements according to the known method would have required no undue further experimentation.  In combination, the teachings of the references would result in the determination and comparison of level of PKC epsilon protein in cultured skin fibroblasts from AD and control subjects, alone or in the presence of amyloid beta inhibition or bryostatin activation, with a reasonable expectation of success.
Thus, the rejection is maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649